Citation Nr: 1446730	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for scabies.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial compensable evaluation and an evaluation in excess of 10 percent for the period beginning October 21, 2010, for varicose veins of the right lower extremity (varicose veins).

4.  Entitlement to initial compensable evaluations and evaluations in excess of 10 percent for the period beginning January 24, 2014, for bilateral upper and lower extremity paresthesia.

5.  Entitlement to an initial compensable evaluation for a scar of the left lower extremity.

6.  Entitlement to an initial compensable evaluation for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1989 to April 1992 and from November 2000 to January 2010, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A February 2010 rating decision granted service connection for a scar and varicose veins with non-compensable initial evaluations.  The rating decision denied service connection for scabies and sinusitis.

A May 2011 rating decision granted service connection for paresthesia of the bilateral lower and upper extremities and seborrheic dermatitis with non-compensable initial evaluations.

A May 2011 statement of the case granted an increased evaluation of 10 percent for varicose veins, effective October 21, 2010.  The issue has been rephrased accordingly.

A February 2014 rating decision granted increased evaluations of 10 percent for bilateral paresthesia of the upper and lower extremities effective January 24, 2014.  The issues have been rephrased accordingly.

The Board also notes that the Veteran has been granted an evaluation of 100 percent for schizophrenia effective January 31, 2010.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The issues of entitlement to an increased evaluation for GERD and rhinitis, and a motion for clear and unmistakable error in a July 2012 rating decision may have been raised by the record (this is not clear), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In light of the current disposition, if the Veteran does not wish to proceed with these claims then he should notify the RO in writing that he is withdrawing the claims.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has scabies and sinusitis that are etiologically related to his active duty service.

2.  For the entirety of the period on appeal, the Veteran's varicose veins have been manifested by intermittent edema of the right lower extremity, aching and fatigue in the right leg after prolonged standing or walking and symptoms that are relieved by elevation of the extremity or compression hosiery.

3.  For the entirety of the period on appeal, the Veteran's bilateral upper extremity paresthesia has been manifested by mild incomplete paralysis of the median nerve.

4.  For the entirety of the period on appeal, the Veteran's bilateral lower extremity paresthesia has been manifested by moderate incomplete paralysis of the sciatic nerve.

5.  The Veteran's scar is not painful or unstable, is superficial and nonlinear and measures approximately 2 cms by 2 cms.

6.  The Veteran's seborrheic dermatitis has been manifested by an intermittent rash that covers less than 5 percent of the entire body or less than 5 percent of the exposed areas affected and requires no more than topical therapy.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for scabies and sinusitis are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 10 percent for the entirety of the period on appeal for the Veteran's varicose veins are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7120 (2013).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for evaluations of 10 percent for the entirety of the period on appeal for the Veteran's bilateral upper extremity paresthesia are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8515 (2013).  

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for evaluations of 20 percent for the entirety of the period on appeal for the Veteran's bilateral lower extremity paresthesia are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2013).  

5.  The criteria for a compensable evaluation for the Veteran's scar and seborrheic dermatitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Codes 7802, 7805, 7806 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has had recurrent scabies and sinusitis since active duty service.

A review of the Veteran's service treatment records shows treatment for recurrent sinusitis and scabies.  In the Veteran's November 2009 separation examination report of medical history he noted that he had sinusitis and skin diseases.  The medical examination showed that he did not have sinusitis or scabies at the time of his retirement.

VA medical examinations from June 2009, September 2010 and January 2014 show that the Veteran has been diagnosed with various sinus conditions including sinusitis and allergic rhinitis and various skin conditions including scabies, dermatitis and seborrheic dermatitis.  

Based on the Veteran's various diagnoses of sinus and skin disabilities, including his in-service treatment for sinusitis and scabies, the Board gives the Veteran the benefit of the doubt.  The claims for service connection for sinusitis and scabies are granted.

The nature and extent of these disabilities are not before the Board at this time.

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Varicose Veins

The Veteran has been assigned a noncompensable initial evaluation and an evaluation of 10 percent from October 21, 2010, for varicose veins.

Varicose veins are evaluated under Diagnostic Code 7120.  38 C.F.R. § 4.104, Diagnostic Code 7120.

A 10 percent evaluation is warranted for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 7120.

The next higher evaluation of 20 percent disabling is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning statis pigmentation or eczema.  38 C.F.R. § 4.104, Diagnostic Code 7120.

In the June 2009 VA examination, the examiner noted a varicose vein with no evidence of venous hypertension.

In the September 2010 VA examination the examiner noted 2 varicose veins in the right upper leg that were not disfiguring.  There was tenderness to touch and stockings did not fully improve the symptomatology.

In an October 2010 private treatment record a private provider noted that the Veteran had chronic venous disease that required conservative treatment including exercise, elevation and medical grade support hose.  Intermittent edema was noted.  The Veteran reported swelling and night cramps, pain in the extremity and heaviness of the extremity.  In 2011 the Veteran underwent endovenous laser ablation of the right greater saphenous vein, which improved the symptomatology.

In the January 2014 VA examination the examiner noted that the Veteran's varicose vein symptoms were relieved by elevation of the extremity and compression hosiery.  There were minimally visible veins and the Veteran reported aching with prolonged standing.

Based on the evidence of record, the Board finds that an evaluation of 10 percent is warranted for the entirety of the period on appeal.  The Veteran has consistently reported treatment such as use of compression hosiery and has consistently reported pain and fatigue in the right lower extremity after prolonged standing or walking.

A higher evaluation of 20 percent is not warranted as there is no evidence of persistent edema.  38 C.F.R. § 4.104, Diagnostic Code 7120.  The Veteran' own statements would not support this claim.  

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 10 percent is warranted for the entirety of the period on appeal.




Paresthesia

The Veteran's bilateral upper extremity paresthesia has been assigned initial noncompensable evaluations and 10 percent evaluations effective January 24, 2014, under Diagnostic Code 8515 for incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8515, disability evaluations of 10, 30 and 50 percent are assignable for the major extremity, and evaluations of 10, 20 and 40 percent are assignable for the minor extremity, for incomplete paralysis of the median nerve, which is mild, moderate or severe, respectively.  

A schedular maximum of 70 percent for the major extremity and 60 percent of the minor extremity is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran's bilateral lower extremity paresthesia has been assigned initial noncompensable evaluations and 10 percent evaluations effective January 24, 2014, under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, disability evaluations of 10, 20, 40 and 60 are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, or severe with marked muscular atrophy, respectively.

A schedular maximum of 80 percent is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The June 2009 VA examination noted tingling of the bilateral upper and lower extremities and the examiner noted paresthesia with no unknown etiology.

The September 2010 VA examination noted that the sensory testing and deep tendon reflexes were within normal limits.

The January 2014 VA examination noted that the Veteran had symptoms of upper extremity paresthesia 4 times a week lasting for a few minutes.  He also reported lower extremity symptoms daily lasting from 2 hours to the entire day, with pain.  Muscle strength was normal and deep tendon reflexes were normal.  The inner/outer forearm and lower leg/ankle had decreased sensation.  The examiner noted mild incomplete paralysis of the bilateral median nerves and moderate incomplete paralysis of the bilateral sciatic nerves.

Based on the evidence of record, the Board finds that evaluations of 10 percent for the Veteran's bilateral upper extremity paresthesia are warranted for the entirety of the period on appeal.  There is evidence that the Veteran had mild symptoms as early as the June 2009 VA examination.  Giving the benefit of the doubt, a 10 percent evaluation for the entirety of the period on appeal is granted.

Higher evaluations are not warranted as there is no evidence of moderate symptoms of upper extremity paresthesia.

The Board finds that 20 percent evaluations for lower extremity paresthesia for the bilateral lower extremities are warranted.  The January 2014 examiner specifically noted moderate symptoms.  Further, as noted above, there is evidence that the Veteran had such symptoms as early as June 2009.  Giving him the benefit of the doubt, the Board finds that 20 percent evaluations are warranted for the entirety of the period on appeal.

Higher evaluations are not warranted as there is no evidence of moderately severe symptoms of lower extremity paresthesia.

The Board has considered staged ratings but has found that at no point is a higher evaluation warranted.

Scar 

The Veteran's scar has been evaluated as noncompensable under Diagnostic Code 7805.

Diagnostic Code 7805 notes that the effects of scars should be evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In the January 2014 VA examination the examiner noted that the Veteran's scar of his left lower extremity is not painful or unstable, is superficial and nonlinear and measures approximately 2 cms by 2 cms.

The Board notes that Diagnostic Code 7800 is not applicable, as the Veteran does not have a scar of his head, face, or neck.  Diagnostic Code 7801 is not applicable as the Veteran does not have a scar that is deep and nonlinear, and Diagnostic Code 7804 is not applicable as the Veteran's scar is not unstable or painful.

Under Diagnostic Code 7802 for burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear, a 10 percent evaluation is warranted for a scar with an area of 144 square inches or greater (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7802.

As the Veteran's scar has a total area of 4 square centimeters, the Board finds that a higher evaluation of 10 percent disabling is not warranted.   38 C.F.R. § 4.118, Diagnostic Code 7802.

Seborrheic Dermatitis

The Veteran's seborrheic dermatitis has been evaluated as noncompensable under Diagnostic Code 7806 for dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 7806 the next higher evaluation of 10 percent disabling is warranted for dermatitis or eczema that affects at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or for a disability requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.

A note to Diagnostic Code 7806 provides that dermatitis or eczema can be alternately evaluated as a disfigurement of the head, face, or neck under Diagnostic Code 7800 or scars under Diagnostic Code 7801, 7802, 7804 or 7805 depending on the predominant disability.

The June 2009 VA examination noted that the Veteran had seborrheic dermatitis by history, but not present on the examination.  The January 2014 VA examination noted that the Veteran's seborrheic dermatitis was manifested by a rash on top of his head and face, on his arms and between his eyebrows.  The examiner noted that there was no rash at the time of the examination and 0 percent of his body was affected.

In September 2010 the Veteran was prescribed a shampoo for his seborrheic dermatitis.

Based on the evidence of record, even considering the skin condition the Veteran has been service connected for in this decision, the Board finds that a compensable evaluation is not warranted.  There is no probative medical evidence suggesting that the Veteran's seborrheic dermatitis affects more than 5 percent of his entire body, or more than 5 percent of exposed areas affected.  The VA examiners have specifically noted that there is no rash, and there are no post-service VA treatment records noting that the rash covers a significant portion of his body.  

The Board has considered an evaluation under Diagnostic Codes 7800-7805 for a scar.  However, there is no evidence that the Veteran's seborrheic dermatitis has caused any scarring.  As the predominant disability is an intermittent rash, the disability is appropriately evaluated under Diagnostic Code 7806.  

Accordingly, the Board finds that a higher evaluation of 10 percent disabling is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.


Extraschedular Evaluations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's varicose veins, bilateral upper and lower extremity paresthesia, scar and seborrheic dermatitis are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for these disabilities.  In sum, there is no indication that the average industrial impairment from the Veteran's combined disability picture would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined, that referral of this case for extra-schedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including leg pain and heaviness after long periods of sitting or standing, intermittent tingling and pain in upper extremities and daily tingling and pain in lower extremities, visible scarring on his left lower extremity and an intermittent rash on his head, face and arms.  These symptoms have all been specifically attributed to his service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

Preliminarily, the Board notes that the Veteran's claims for entitlement to service connection for scabies and sinusitis have been granted in full.  Thus, a discussion of the duties to notify and assist with regard to these claims is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its May 2009 pre-discharge notification.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for varicose veins, bilateral upper and lower extremity paresthesia, scars and seborrheic dermatitis.  VA provided the Veteran with examinations in June 2009, September 2010 and January 2014.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

Entitlement to service connection for scabies is granted.

Entitlement to service connection for sinusitis is granted.

For the entirety of the period on appeal, an evaluation of 10 percent for varicose veins of the right lower extremity is granted.

For the entirety of the period on appeal, evaluations of 10 percent for bilateral upper extremity paresthesia are granted.

For the entirety of the period on appeal, evaluations of 20 percent for bilateral lower extremity paresthesia are granted.

A compensable initial evaluation for a scar of the left lower extremity is denied.

A compensable initial evaluation for seborrheic dermatitis is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


